Title: From George Washington to John Hancock, 3 September 1777
From: Washington, George
To: Hancock, John



Sir
Wilmington [Del.] Septr 3d 1777. 8 oClock P.M.

I this minute returned to Head Qrs, where I found your favor of this date with the Resolves respecting Genl Sullivan and Colo. Richardson’s Battallion.
I had conversed with Genl Sullivan upon the Subject and observed to him, that it was necessary an inquiry should be had relative to the Affair of Staten Island, as his conduct was censured & much dissatisfaction prevailed. He was sensible of the propriety of the measure, and expressed a desire, that it should take place, provided he could have the benefit of Genl Smallwoods Testimony, who was on the expedition. That Gentleman happens at this time to be in Maryland, which must necessarily delay the inquiry, Unless some mode can be agreed upon, for obtaining his Sentiments upon the matter.
This Morning the Enemy came out with considerable force and three peices of Artillery, against our Light advanced Corps, and after some pretty smart skirmishing obliged them to retreat, being far inferior in number and without Cannon. The loss on either side is not yet ascertained. Our’s, tho not exactly known, is not very considerable; Theirs, we have reason to beleive, was much greater, as some of our parties, composed of expert Marksmen, had Opportunities of giving them several—close—well directed fires; more particularly in One instance, when a body of Riflemen formed a kind of Ambuscade. They advanced about Two miles this side of Iron Hill, and then withdrew to that place, leaving a picket at Coach’s Mill, about a mile in Front. Our

parties now lie at White Clay Creek, except the advanced pickets which are at Christiana Bridge.
On Monday a large Detachment of the Enemy landed at Cecil Court House, and this morning I had advice of their having advanced on the New Castle Road as far as Carson’s Tavern. Parties of Horse were sent out to reconnoitre them, which went Three Miles beyond the Red Lion, but could neither see nor hear of them, Whence I conjecture, they filed off by a road to their left and fell in with their Main body. The design of their movement this morning seems to have been to disperse our Light Troops, who had been troublesome to ’em, and to gain possession of Iron Hill to establish a post most probably for covering their retreat in case of Accidents. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington

